Citation Nr: 9920908	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  97-33 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

 1.  Entitlement to service connection for psoriasis, to 
include as a result of Agent Orange exposure.

2.  Entitlement to service connection for hepatitis.

3.  Entitlement to service connection for amoebic dysentery.

4.  Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a July 1997 rating decision rendered by the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) wherein service connection for 
psoriasis, malaria, amoebic dysentery, and hepatitis was 
denied.  


FINDINGS OF FACT

1.  Psoriasis is not shown in service, nor is it shown to 
have been aggravated by service.  

2.  Hepatitis is not currently shown.

3.  Amoebic dysentery is not currently shown.

4.  Malaria is not currently shown.  


CONCLUSIONS OF LAW

1. A claim for service connection for psoriasis is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304, 3.305, 3.307, 3.309 (1998).

2.  A claim for service connection for hepatitis is not well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).

3. A claim for service connection for amobeic dysentery is 
not well grounded. 38 U.S.C.A. § 5107(a) (West 1991); 38 
C.F.R. §§ 3.303, 3.304 (1998).

4. A claim for service connection for malaria is not well 
grounded. 38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question that must be resolved with regard to 
the each of the veteran's claims is whether he has presented 
evidence that the claim is well grounded; that is, that the 
claim is plausible.  If he has not presented a well grounded 
claim, the appeal fails as to that claim, and the Board is 
under no duty to assist him in any further development of the 
claim, since such development would be futile.  38 U.S.C.A. 
§  5107(a) (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990). 

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. §  5107(a) (West 1991).  In 
order to establish a "well grounded" claim for service 
connection for a particular disability, the veteran needs to 
provide evidence relevant to the requirements for service 
connection and of sufficient weight to make the claim 
plausible or meritorious on its own and capable of 
substantiation.  Franko v. Brown, 4 Vet.App. 502, 505 (1993); 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-611 (1992); Murphy 
v. Derwinski, 1 Vet.App. 78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  Caluza v. Brown, 7 Vet.App. 498, 506 (1995); see 
also 38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995).  Where a claim involves issues of medical fact, such 
as medical causation or medical diagnoses, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet.App. 91, 92-
93 (1993).


I.  Service Connection for Psoriasis

Service connection may be established, on a presumptive 
basis, for certain chronic diseases associated with exposure 
to herbicide agents.  The Board notes that the veteran served 
on active duty in Southeast Asia during the Vietnam Conflict.  
A veteran serving in Vietnam at any time during the period 
from January 9, 1962, to May 7, 1975, is presumed to have 
been exposed during service to a herbicide agent unless there 
is affirmative evidence establishing that the veteran was not 
exposed to any such agent during service.  38 C.F.R. § 3.307 
(a) (6) (iii) (1998).  Therefore, in the present case, the 
veteran is presumed to have been exposed to a herbicide agent 
during service.  There is no evidence in the veteran's claim 
folder that shows that he was not exposed to herbicides. 
Therefore, as a matter of law, he is deemed to have been 
exposed to herbicidal agents.  

The regulations establish a presumptive service connection 
for particular diseases if the veteran was exposed to a 
herbicide agent.  38 C.F.R. § 3.309 (e) (1998).  The diseases 
that are afforded presumption are chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, acute and 
subacute peripheral neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancer, and soft-tissue sarcoma.  
In the instant case, the veteran is currently diagnosed with 
psoriasis.  This disease is not one for which a presumptive 
service connection, as due to Agent Orange exposure, can be 
applied, per the regulations.   Therefore, the Board must 
find that a presumptive service connection, on the basis that 
his psoriasis was the result of Agent Orange exposure, is not 
shown.
 
Although presumptive service connection due to Agent Orange 
exposure is not appropriate, service connection may 
nonetheless be established when the evidence shows that the 
disease or malady was incurred during or aggravated by 
service.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994). With regard to the veteran's claim for service 
connection for psoriasis, the determinative issues presented 
are (1) whether the veteran had psoriasis during service; (2) 
whether he currently has psoriasis; and if so, (3) whether 
his disability is etiologically related to his service.  The 
Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

The evidence does not show that the veteran's current 
psoriasis was either incurred in, or aggravated by service.  
His service medical records do not show any complaints, 
treatment, or diagnosis of psoriasis during active service. 
As there is no disability shown in service, service 
connection is not appropriate.  Caluza.  Additionally, while 
the claims folder indicates complaints of a skin condition 
since 1980, no health care provider has linked his psoriasis 
to service.  

The Board notes that service connection may be established 
for a current disability which has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(1995);  Cuevas v. Principi, 3 Vet.App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992).  In a 
recent VA skin examination report in July 1998, the examining 
physician stated that the veteran's psoriasis "has an 
unknown etiology."  Similarly, the evidence does not show 
that psoriasis pre-existed service and was aggravated by 
service.  Accordingly, the Board finds that a claim for 
direct service connection for psoriasis is not well grounded.  
38 U.S.C.A. § 5107(a); 38 C.F.R. §§  3.304, 3.305 (1998).  

The Board notes the veteran's contentions that he developed 
skin lesions shortly after returning from Vietnam and that 
his current psoriasis is related to herbicidal exposure.   
However, the Board notes that, while entirely competent to 
report his symptoms both current and past, he has presented 
no clinical evidence or medical opinion that would establish 
a link between his current psoriasis and his service.  In the 
absence of evidence indicating that the veteran has the 
medical knowledge or training requisite for the rendering of 
clinical opinions, the Board must find that his contentions 
with regard to the etiology of his current skin disability to 
be of no probative value.  See Moray v. Brown, 5 Vet. App. 
211 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Accordingly, based on the discussion above, the Board finds 
that the criteria for presenting a well-grounded claim for 
service connection for a psoriasis has not been met. 
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309, 3.310 (1998).


II.  Service Connection for Hepatitis, Malaria, and Amoebic 
Dysentery

In addition to his claim for service connection for 
psoriasis, the veteran also claims service connection for 
hepatitis, malaria, and amoebic dysentery.  However, these 
diseases are not currently shown; therefore, these claims are 
not well grounded.  

At a recent VA examination of July 1998, the examining 
physician noted that the veteran "has no evidence of 
hepatitis nor amoebic dysentery/maleria [sic] that explains 
any current complaints or problems, nor is there any evidence 
of lasting effects of either disease process that effects 
[sic] him."  Additionally, the evidence does not show 
clinical evidence of any treatment or diagnosis of these 
diseases subsequent to service.  

The Board must conclude, based on the evidence discussed 
above, that hepatitis, amoebic dysentery, and malaria are not 
currently shown. The only evidence he has presented is his 
own recitation of his current symptoms.  Moreover, it is 
noted that, in claiming that he currently has these 
disabilities, he has presented no diagnostic studies in 
support of his claim.  He is competent to report his 
symptoms; however, in the absence of evidence indicating that 
he has the medical knowledge or training requisite for the 
rendering of clinical opinions, the Board must find that his 
contentions with regard to the actual presence of arthritis 
to be of no probative value.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

Since, as previously discussed, service connection cannot be 
granted for a disease or disability that is not currently 
manifested, the Board must find that the veteran has not 
submitted evidence sufficient to justify a belief by a fair 
and impartial individual at this time that service connection 
for hepatitis, amoebic dysentery or malaria could be granted, 
as is required under the provisions of 38 U.S.C.A. § 5107(a) 
(West 1991).  See also Tirpak v. Derwinski, 2 Vet. App. 609, 
610-11 (1992).  The Board accordingly finds that the 
veteran's claim is not well grounded and is therefore denied, 
in accordance with the Court's decision in Edenfield.

The Board also notes that the Court has held that, when a 
claimant fails to submit a well-grounded claim under 
38 U.S.C.A. § 5107(a) (West 1991), VA has a duty under 
38 U.S.C.A. § 5103(a) (West 1991) to advise the claimant of 
the evidence required to complete his or her application, in 
circumstances in which the claimant has referenced other 
known and existing evidence.  Robinette v. Brown, 8 Vet. 
App. 69 (1995); see also Epps v. Brown, 9 Vet. App. 341 
(1996) and McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) 
(per curiam).  The Board also notes that its duty to assist 
the veteran in the development of his claim, as stipulated in 
38 U.S.C.A. § 5107(a) (West 1991), does not arise until a 
claim is shown to be well grounded.  As shown by the 
testimony of the veteran at the personal hearing, no 
additional evidence exists to support a diagnosis of 
arthritis of the right foot.  The Board must also point out 
that the veteran is free to submit new and material evidence, 
and reopen his claim for service connection, at any time.



ORDER

A claim for service connection for psoriasis is not well 
grounded, and is accordingly denied. A claim for service 
connection for hepatitis is not well grounded, and is 
accordingly denied. A claim for service connection for 
amoebic dysentery is not well grounded, and is accordingly 
denied. A claim for service connection for malaria is not 
well grounded, and is accordingly denied.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

